DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12-13, 15 and 19 are cancelled.
Claims 1-11, 14, 16-18 and 20-24 are allowed.

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 03/10/2021, with respect to claims 1, 11 and 20 have been fully considered and are persuasive. The rejections of claims 1, 11 and 20 have been withdrawn. 

Allowable Subject Matter
Claims 1-11, 14, 16-18 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1. For example, the closest prior art of record, Krumbein (US PUB 20160221822) discloses a microelectromechanical system (MEMS) device, comprising: a MEMS element; a sensor for detecting a parameter; and a power supply for providing power to the sensor. 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: a power supply providing current to the sensor, the power supply arranged to control current during a ramp-up transition of the current and a ramp-down transition of the current, the control of the current during the ramp-up transition and the ramp-down transition attenuating high-frequency components of the provided current.

Claims 2-10 are allowed based on their respective dependency from claim 1.

Claim 11 is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 11. For example, the closest prior art of record, Krumbein (US PUB 20160221822) discloses a method of providing power from a power supply to a sensor positioned within a microelectromechanical system (MEMS) device, the method comprising: providing current from the power supply to the sensor according to a ramp-up profile. 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 11: wherein the current from the power supply is controlled such that the ramp-up profile has attenuated high-frequency components; providing current from the power supply to the sensor according to a ramp-down profile, wherein the current from the power supply is controlled such that the ramp-down profile has attenuated high-frequency components; and providing power to the sensor between a ramp-up transition associated with the ramp-up profile and a ramp-down transition associated with the ramp-down profile sufficient to maintain the sensor in an ON state.

Claims 14 and 16-19 are allowed based on their respective dependency from claim 11.

Claim 20 is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 20. For example, the closest prior art of record, Krumbein (US PUB 20160221822) discloses a microelectromechanical systems (MEMS) device comprising: a housing having a sound port; an acoustic MEMS transducer, a non-acoustic sensor and an electrical circuit disposed in the housing, and electrically coupled to the transducer and to an external interface of the housing; wherein the electrical circuit includes a power supply coupled to the sensor and configured to provide a current pulse to the sensor. 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 20: the current pulse having a ramp-up portion, a power-delivery portion, and a ramp-down portion; and wherein profiles of the ramp-up portion and the ramp-down portion are configured to reduce acoustic artifacts at an output of the MEMS device.

Claims 21-24 are allowed based on their respective dependency from claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654